LAS VEGAS—(BUSINESS WIRE)—Sept. 7, 2006—Cash Systems, Inc. (NASDAQ: CKNN -
News), a provider of cash access solutions for the gaming industry, announced
today that it began beta testing the Company’s cashclub™ product at the Boomtown
Casino Hotel located in Reno, Nevada. The test began on August 18th.

Michael Rumbolz, Chairman and Chief Executive Officer of Cash Systems stated,
“We are delighted with the results of our beta testing of the cashclub™ product
at Boomtown Casino Hotel. cashclub™ exemplifies how we use technology to add
significant value to our clients by increasing productivity across the casino
floor, decreasing cash handling costs and increasing the convenience for the
casino customer. Importantly, the introduction of the cashclub™ product is the
first step in implementing our joint venture product suite, which allows truly
cashless wagering at the gaming device.”

Through the use of cashclub™, casinos will continue to see a decrease in the
cost of handling cash. They will also see reduced lines at the cage and
customers returning to the gaming floor with cash more quickly and easily.

John Glaser, Executive Vice President of Cash Systems stated, “Boomtown
customers are already realizing the convenience of obtaining cash directly at
the ATM with the use of their cashclub™ enabled Boomtown Players Club Card.
Standing in line at the cage to complete transactions will soon be a thing of
the past.”

As with all Cash Systems products, cashclub™ supports responsible gaming self
exclusion programs by allowing casino patrons to exclude themselves from
accessing their funds from any of Cash Systems’ networks of devices. Cash
Systems products provide additional flexibility by allowing patrons to set daily
limits for their access to funds from various cash access devices.

Additionally, two more casino properties will bring cashclub™ live the week of
September 11th, expanding the cashclub™ presence on both the east and west
coasts.

About Cash Systems, Inc.

Cash Systems, Inc., located in Las Vegas, with additional offices in San Diego
and Minneapolis, is a provider of cash-access and related services to the retail
and gaming industries. Cash Systems’ products include its proprietary cash
advance systems, ATMs and check cashing solutions. Please visit
http://www.cashsystemsinc.com for more information.

This press release may contain forward-looking statements, including the
Company’s beliefs about its business prospects and future results of operations.
These statements involve risks and uncertainties. Among the important additional
factors that could cause actual results to differ materially from those
forward-looking statements are risks associated with the overall economic
environment, the successful execution of the Company’s plan of operation,
changes in the Company’s anticipated earnings, continuation of current
contracts, gaming and other applicable regulations, and other factors detailed
in the Company’s filings with the Securities and Exchange Commission, including
its most recent Forms 10K and 10Q. In addition, the factors underlying Company
forecasts are dynamic and subject to change and therefore those forecasts speak
only as of the date they are given. The Company does not undertake to update any
forecasts that it may make available to the investing public.

Contact:
Integrated Corporate Relations
Don Duffy/Ashley Ammon, 203-682-8200

